Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    06-JUL-2021
                                                    01:56 PM
                                                    Dkt. 29 OCOR
                            SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                      U.S. BANK TRUST, N.A.,
         AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST,
                  Petitioner/Plaintiff-Appellee,

                                  vs.

PATRICK LOWELL VERHAGEN; PATRICK LOWELL VERHAGEN, TRUSTEE OF THE
 PATRICK LOWELL VERHAGEN REVOCABLE TRUST DATED OCTOBER 29, 1999
                 Respondent/Defendant-Appellant,

                                  and

                     WELLS FARGO BANK, N.A.,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 16-1-0147(1))

                       ORDER OF CORRECTION
                         (By: Eddins, J.)

          IT IS HEREBY ORDERED That the Opinion of the Court,
filed on June 21, 2021, is corrected as follows:
          On page 10, footnote 3, line 8, the word “2020” is
corrected to read “2018”.
          On page 15, line 15, the word “802(c)” is corrected to
read “801(c)”.
          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
          DATED: Honolulu, Hawaiʻi, July 6, 2021.

                                    /s/ Todd W. Eddins
                                    Associate Justice




                                2